Citation Nr: 1642601	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-21 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for an upper and lower back disability. 

3.  Entitlement to service connection for a bilateral shoulder disability, to include congenital loss of anterior deltoid, pectoral major muscle, and bilateral rotator cuff, to include as secondary to a neck disability. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, to include as secondary to a bilateral shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1996 to August 1996. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from January 2011 and May 2011 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a Travel Board hearing in April 2013 and a copy of that transcript is of record.

In a December 2014 decision, the Board reopened the claim of entitlement to service connection for a shoulder disability and remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the April 2013 hearing transcript.


FINDINGS OF FACT

1.  The Veteran failed, without good cause to report for the requested May 2015 VA compensation examinations necessary to decide his service connection claims for a neck disability, an upper and lower back disability, and a bilateral shoulder disability.  

2.  The Veteran's neck disability did not manifest during, or as a result of, active military service.

3.  The Veteran's upper and lower back disability did not manifest during, or as a result of, active military service.

4.  The Veteran's acquired psychiatric disorder did not manifest during, or as a result of, active military service and is not proximately due to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.655 (b) (2015).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for an upper and lower back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted and  the division of responsibilities in obtaining evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  These notice requirements were accomplished by letters sent in September 2009 and March 2011, prior to the initial rating decisions.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, post service VA and private treatment records and Social Security Administration (SSA) records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.

The Veteran was scheduled for VA examinations pertinent to his claim in May 2015.  The Veteran attended a May 2015 VA mental disorders examination but was noted as a no show for the other VA examinations without explanation.  To date, neither the Veteran nor his representative has requested that the examinations be rescheduled or provided an explanation for why the Veteran failed to report.  Additionally, on review of the entire evidentiary record, the Board finds that an etiological opinion based on a record review would not be a proper substitute in this case.  As addressed below, the record suggests the possible existence of a disability prior to entrance to service and that the Veteran may have a congenital disability.  In this situation, an actual interview and examination of the Veteran to determine his symptomatology and presentation of facts is deemed essential to evaluate the nature and etiology of his claimed disorders.  However, in light of the Veteran's failure to report to his May 2015 medical examinations without explanation, the Board finds that further efforts to schedule the Veteran for a compensation and pension examination addressing his claims would be futile.  The Court of Appeals for Veterans Claims (the Court) has held that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board also notes that the Veteran was afforded a VA examination in regards to his claim for service connection for an acquired psychiatric disorder.  The Board notes that the VA examiner did not provide an etiological opinion.  However, as will be discussed further below, the Veteran's only theory of entitlement for this claim is secondary service connection.  The Veteran does not have a service connected disability.  Therefore, an etiological opinion is not necessary for the adjudication of this claim.  The Board accordingly finds that a remand to afford the Veteran additional VA examinations is not required, and VA's duty to assist with respect to obtaining examinations or opinions as to the Veteran's claimed disabilities has been met.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board also finds that the RO has substantially complied with the December 2014 remand directives which included scheduling the Veteran for VA examinations and obtaining a VA medical opinion regarding the nature and etiology of the Veteran's acquired psychiatric disability if, and only if, the Veteran's bilateral shoulder disability was found to be related to service.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Failure to report to VA Examinations 

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b) (2015).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (b) (2015).

When a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2015); Turk v. Peake, 21 Vet. App. 565, 569 (2008).  

In this case, an examination was necessary to establish entitlement to the benefit sought.  As noted above, the evidence of record suggests the possibility of a preexisting disorder and that the Veteran may have a congenital disability.  Thus examinations were necessary to address the crucial question of nexus, or the etiology of the claimed disabilities.  As explained by the December 2014 remand, the evidence of record was not sufficient to reach a decision on these issues.    

Regarding whether good cause was shown for the Veteran's failure to report, to date, neither the Veteran nor his representative has provided good cause for failing to report for VA examinations in May 2015.  Additionally, neither the Veteran nor his representative has requested another examination or, after receipt of the June 2016 supplemental statement of the case, argued that notice of the May 2015 VA examinations was not received.  Thus, the Board finds that the Veteran failed to report for VA examinations without good cause.  

Having found that the criteria under 38 C.F.R. § 3.655(a) are met, the disposition of these claims is contingent on the type of claim at issue. 

The Board notes that the Veteran's claim for a neck disability and upper and lower back disability are original claims for compensation purposes.  Accordingly, these issues will be decided based on the evidence of record pursuant to 38 C.F.R. § 3.655(b) and are addressed below.  

The Veteran's claim for entitlement to a bilateral shoulder disability was, as noted above, reopened in a December 2014 Board decision.  The Board notes that the Veteran's original claim for service connection for a bilateral shoulder disability was filed in November 1996 and the most recent claim was filed in January 2010.  Therefore, the Veteran's claim for entitlement to service connection for a bilateral shoulder disability is not an original claim for compensation.  As such, the appropriate disposition regarding this claim is denial. 38 C.F.R. § 3.655 (b).

As the Veteran, without good cause, has failed to appear for a VA examination scheduled to evaluate the reopened claim of entitlement to service connection for a bilateral shoulder disability and as entitlement to this benefit cannot be established without a current VA examination, the claim is denied. 38 C.F.R. § 3.655.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Service Connection

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (b).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

Analysis

Neck and Back Disabilities 

The Veteran contends that his neck disability and upper and lower back disability are due to military service, specifically, from falling down a flight of stairs.  See September 2009 statement; see also April 2013 Board hearing. 

Turning to the evidence of record, pre-service private treatment records dated January 1995 show that the Veteran was involved in a motor vehicle accident earlier in the month.  The Veteran reported that after the accident he experienced increased pain over his neck and back with pain radiating into his hips bilaterally.  The physician noted that the Veteran sustained musculoligamentous injury to the posterior neck with cervical nerve root injury affecting his shoulder blade areas.  The physician also noted that the Veteran sustained musculoligamentous injury to the mid and lower back with sensory nerve injury and radiculopathy affecting his hips and buttocks.  The examiner noted that the Veteran was 100 percent temporarily disabled.  

A May 1995 CT scan revealed mildly prominent diffusing bulging discs at L3-L4, L4-L5 and L5-S1 and a probable artifact at L5-S1.  

A July 1995 pre-service private treatment record noted the Veteran's motor vehicle accident and diagnosed bulging intervertebral discs, L3-4 and L4-5 levels and question of herniated disc L4-5 level on the left side.  

A September 1995 pre-service private treatment record shows that the physician concluded that as a result of his January 1995 motor vehicle accident, the Veteran sustained chronic musculoligamentous injury to the posterior neck with cervical nerve root injury affecting the shoulder blade areas bilaterally.  The physician also noted that the Veteran sustained chronic musculoligamentous injury to the low back with sensory nerve injury affecting his hips and buttocks. The physician also concluded that the Veteran had been 100 percent temporarily totally disabled as a result of the accident from January 1995 until the time of the examination. 

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a neck or back disability.  The Veteran's April 1996 enlistment report of medical history shows that the Veteran reported that he had a motor vehicle accident in 1994 but that he did not suffer any injuries.  The Veteran's April 1996 enlistment examination is absent of any notations of defects or diagnoses.  The Veteran did seek treatment during service for his pain and weakness in the bilateral shoulders and the inability to lift his arms over his head and complete pushups or pullups.  

An October 1996 post-service private treatment record shows that the Veteran related his neck and back pain to working at a car wash in the past.  He denied any particular injury during that activity.  The physician noted that the Veteran had lumbosacral pain and cervical pain, subjective symptoms only.

Another October 1996 private treatment record shows that the Veteran was treated for back pain.  The Veteran reported that the pain had been occurring in an intermittent pattern for two months.  

An October 1997 private treatment record shows that the Veteran was diagnosed with chronic musculoligamentous injury to the posterior neck with cervical nerve root injury affecting the shoulder blade areas bilaterally.  The Veteran was also diagnosed with chronic musculoligamentous injury to the low back with sensory nerve injury affecting his hips and buttocks.  

A November 2001 private treatment record shows that the Veteran was involved in a motor vehicle accident and was diagnosed with a strain of the neck.  

An April 2002 private treatment record shows that the Veteran had a possible C6-T1 radiculopathy in the left upper extremity.  

Another April 2002 private treatment record shows that the Veteran reported that he fell in basic training during an obstacle course and injured his back.  

A March 2004 private treatment record shows that the Veteran was diagnosed with degeneration of the thoracic or thoracolumbar intervertebral disc and degeneration of lumbar or lumbosacral intervertebral disc.  

In July 2011, the Veteran submitted several buddy statements that, in summary, reported the Veteran had no physical disabilities prior to his military service. 

A May 2013 private opinion from the Veteran's treating physician states that in high school the Veteran played football and basketball and held several jobs after high school.  The physician also noted the Veteran was involved in a motor vehicle accident in 1994 or 1995 but he did not sustain any injuries.  The physician noted that during boot camp the Veteran blacked out and hit his left shoulder.  After that he was no longer able to perform his basic training exercises such as pushups and pull-ups.  The physician noted that the Veteran was not thoroughly examined when he was accepted as a recruit and there was no mention of musculature or back problems and no x-rays or MRI studies were done of his back.  The physician noted that MRIs show disc bulging in his neck and back.  The physician also noted that "the condition of this patient's back and neck in 2013 should have no bearing on what condition his back and neck may have been way back in 1996".  

At the April 2013 Board hearing the Veteran reported that he fell down a flight of stairs in July 1996 and after he fell he was not allowed to go to sick call.  The Veteran reported that he sought treatment for his back about a month after he got out of service.  The Veteran reported that he did not have any back problems prior to service.  The Veteran reported that his back and neck pain has been the same since the military.  The Veteran reported that he was in a motor vehicle accident prior to service but he only had back spasms.  The Veteran reported that he did not undergo a physical at separation.  
As noted above, examinations were sought on remand in May 2015.  However, the Veteran did not attend the examinations and did not provide good cause for not attending the examinations.  As such, the Board must adjudicate this claim based on the evidence of record pursuant to 38 C.F.R. § 3.655(a).  

Initially, the claim must be denied on a direct basis.  The Board acknowledges the Veteran's assertions that he fell during service and injured his neck and back.  However, based on the above, the Board finds that the Veteran's service treatment records do not demonstrate that the Veteran suffered the alleged neck and back injuries.  

In order for the Veteran's service treatment records to be used to contradict his allegations of in-service low back and neck injury, the Board must determine both (1) the service treatment records appear to be complete, at least in relevant part, and (2) that the injury, disease, or related symptoms at issue would ordinarily have been recorded had they occurred.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as factfinder).  

In this case, the Veteran has not asserted that any of his service treatment records are missing and there is no indication that any of the Veteran's service treatment records have not been associated with the claim.  Additionally, the Board finds that an injury to the neck and back, as described by the Veteran, is the type of injury for which the Veteran would have sought treatment had it occurred.  The Board acknowledges the Veteran's assertions that he was not allowed to go to sick call following the fall.  However, the Board notes that when the Veteran did seek treatment during service, he did not report a fall and he did not report any problems with his neck or back.  Instead, the Veteran was specifically treated for bilateral shoulder pain, weakness and the inability to lift his hands above his head during service.  This conclusion is based on the Veteran's assertions that his neck and back have continuously bothered him for years following service, and on the nature of the complaints for which the Veteran did seek treatment while in service.  

The Board notes that an absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In the case at hand, the Board finds that the absence of evidence of neck and back complaints in the Veteran's service treatment records serves as affirmative evidence that these injuries did not, in fact, occur.  As such, the Board assigns no probative weight to the Veteran's assertions that his neck and back disabilities began during service.  

The Board also acknowledges that shortly after service the Veteran was seen for neck pain and back pain and he reported that the pain began two months earlier.  However, the physician noted that the complaints were subjective only and did not provide a diagnosis.  Additionally, the Board finds the Veteran's service treatment records that are absent of any complaints, treatment, or diagnosis of a neck or back disability to be more probative than the Veteran's post-service October 1996 statement in determining the onset of the Veteran's neck and back disability.  Indeed, even at that time, he related the pain to a nonservice-related event (working at a car wash).  

The Board acknowledges the May 2013 private opinion that relates the Veteran's back disability with his military service.  However, the physician failed to reconcile his opinion with the absence of complaints, treatment or diagnosis of a back disability during the Veteran's military service, thereby lessening the probative value of the opinion because the opinion is not based on a complete review of the Veteran's medical history.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also considered service connection based on continuity of symptoms and presumptive service connection, as degenerative changes are enumerated under 38 C.F.R. § 3.309 (a).  However, as explained above, the most persuasive evidence of record is against a finding that the Veteran's neck and back disabilities had their onset during service or that arthritis manifested to a compensable degree within a year of discharge from service.  Instead, the Veteran was not diagnosed with degenerative changes until several years after discharge from service.  Therefore, service connection based on presumptive service connection or continuity of symptomatology is not warranted. 

The Board notes that a medical opinion would be helpful.  While the Veteran is competent to report on symptoms such as pain, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his neck and back disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Degenerative changes affecting the spine are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current neck and back disorders is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  However as noted above, due to the Veteran's failure to report to a scheduled VA examination, there is no persuasive medical opinion of record and the Board must adjudicate this claim based on the evidence of record pursuant to 38 C.F.R. § 3.655(a).  The evidence of record does not persuasively show the direct onset of a neck or back disability in service.  

Furthermore, even if the Veteran had a diagnosed neck or back disability during service the evidence suggests that the disorder pre-existed the Veteran's service given his history of a motor vehicle accident, CT results revealing bulging disc and diagnosed chronic musculoligamentous injury in 1995, prior to service.  Again, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a neck or back disability.  There is no persuasive medical evidence that a diagnosed neck or back disability was aggravated by the Veteran's military service.  

Therefore, based on the foregoing, the Board finds that service connection for a neck or back disability is not warranted on a direct or pre-existing/aggravation or presumptive basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disability and an upper and lower back disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.

Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder is due to his bilateral shoulder disability.  See December 2011 statement; see also April 2013 Board hearing. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has a current diagnosis of major depressive disorder with anxious distress, as evidenced by the June 2015 VA examination.  Additionally, the evidence does not suggest and the Veteran does not contend that his acquired psychiatric disability is directly related to his military service.  

However, the Board notes that service connection for a bilateral shoulder disability is not in effect and the Veteran is not service connected for any other disorders.  Therefore, service connection for an acquired psychiatric disorder on a secondary basis is not warranted.  As the Board finds that the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a neck disability is denied.  

Entitlement to service connection for an upper and lower back disability is denied.  

Entitlement to service connection for a bilateral shoulder disability is denied.   

Entitlement to service connection for an acquired psychiatric disorder is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


